Case 4:18-cv-04112-SOH Document 41                        Filed 08/21/20 Page 1 of 7 PageID #: 312




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION


GARY MIDDLETON, Individually and
On Behalf of All Others Similarly Situated                                                         PLAINTIFF

v.                                         Case No. 4:18-cv-4112

HEMPSTEAD COUNTY, ARKANSAS                                                                      DEFENDANT

                                                   ORDER

        Before the Court is Defendant’s Motion in Limine. 1 (ECF No. 30). Plaintiff filed a

response. 2 (ECF No. 37). The Court finds the matter ripe for consideration.

                                            I. BACKGROUND

        On August 1, 2018, Plaintiff filed his complaint, seeking relief pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and the Arkansas Minimum Wage Act

(“AMWA”), Ark. Code Ann. §§ 11-4-201, et seq., for failure to pay overtime. ECF No. 1, ¶ 1.

The Court conditionally certified the following collective: all non-patrol detention officers/jailers

employed by Hempstead County since August 1, 2015. 3 ECF No. 21, p. 2. Two individuals have

opted into the collective action. This case is set for trial the week of September 21, 2020.

        On January 11, 2019, Plaintiff served his mandatory Rule 26(a) initial disclosures on

Defendant. (ECF No. 30-1). One component of the initial disclosures required a computation of

each category of damages Plaintiff claims, plus production of any non-privileged evidentiary

material supporting those damages. Plaintiff’s initial disclosures indicated that “damages in this


1
  Defendant has also filed a Motion for Summary Judgment based on the same issue presented in the instant motion.
ECF No. 32.
2
  Plaintiff’s response refers the Court to the response (ECF No. 35) he filed in opposition to Defendant’s summary
judgment motion (ECF No. 32). Because the issues presented in the instant motion and the summary judgment motion
are intertwined, the Court will also consider Defendant’s brief in support of its summary judgment motion (ECF No.
33) and reply to Plaintiff’s response to the summary judgment motion. ECF No. 38.
3
  Plaintiff never asked the Court to certify a class regarding the AMWA claims.
Case 4:18-cv-04112-SOH Document 41                              Filed 08/21/20 Page 2 of 7 PageID #: 313




case have not been calculated.” ECF No. 30-1, p. 3. Plaintiff disclosed that Plaintiff is seeking

the following categories of damages but did not disclose any computations: pre-judgment and

post-judgment interest; liquidated damages; compensatory damages in the form of front pay and

back pay; statutory damages; punitive damages; court costs; and attorney’s fees. ECF No. 30-1,

p. 3. Plaintiff indicated that he would “supplement this disclosure after he receives from Defendant

complete information as to pay rates and hours worked, and workweeks for the relevant time

period.” ECF No. 30-1, p. 3.

         During discovery, Defendant sent Plaintiff all time sheets and payroll records in its

possession for Plaintiff and one opt-in. The discovery deadline passed on May 25, 2020. 4 ECF

No. 26. In a May 26, 2020 email, Plaintiff’s counsel asked Defendant’s counsel to send payroll

records for the second opt-in. ECF No. 30-3, p. 4. In the same email, Plaintiff’s counsel stated

that he intended to send Defendant “supplemental initial damages disclosures.” ECF No. 30-3, p.

4. That same day, Defendant’s counsel responded with the requested information and pointed out

that he had not yet received any damages computations in this case. ECF No. 30-3, p. 3. Plaintiff’s

counsel then replied that he would need until May 29, 2020 to send the damages computations and

supplemental initial disclosures. On June 2, 2020, Defendant’s counsel inquired again about

damages computations and supplemental initial disclosures. ECF No. 30-3, p. 2. Plaintiff’s

counsel replied that he hoped to have them finished that day or the next morning. ECF No. 30-3,

p. 1.

         On June 25, 2020, Defendant filed the instant motion in limine, asking the Court to prohibit

Plaintiff from offering evidence of undisclosed damages at trial because he failed to supplement



4
  Plaintiff states that “[t]he discovery period in the case ended on May 25 without either party propounding formal,
written discovery or taking a single deposition.” ECF No. 35, p. 4. Plaintiff further states that “counsel for the parties
agreed to informally exchange information to keep costs down.” ECF No. 35, p. 4. The parties continued to exchange
information after the discovery deadline had passed.

                                                            2
Case 4:18-cv-04112-SOH Document 41                   Filed 08/21/20 Page 3 of 7 PageID #: 314




his initial disclosures and provide damages computations. On July 9, 2020, the same day Plaintiff

filed his response to the instant motion, he provided Defendant with damages computations.

                                        II. DISCUSSION

       The term “motion in limine” refers to “any motion, whether made before or during trial, to

exclude anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

States, 469 U.S. 38, 40 n.2. (1984). “Although the Federal Rules of Evidence do not explicitly

authorize in limine rulings, the practice has developed pursuant to the district court’s inherent

authority to manage the course of trials.” Id. at 41 n.4. This comports with the well-established

rule that a “court must conduct a jury trial so that inadmissible evidence is not suggested to the

jury by any means.” Fed. R. Evid. 103(d).

       “[E]vidence may be excluded on a motion in limine only when the evidence is inadmissible

on all potential grounds.” BLB Aviation S.C., LLC v. Jet Linx Aviation LLC, No. 8:10CV42, 2012

WL 297102, at *1 (D. Neb. Feb. 1, 2012). The movant bears the burden of showing that the

challenged evidence is inadmissible. Id. Trial courts have broad discretion when ruling on

motions in limine. See Black v. Shultz, 530 F.3d 702, 707 (8th Cir. 2008).

        In the instant motion in limine, Defendant requests that the Court prohibit evidence of

Plaintiff’s damages at trial pursuant to Federal Rule of Civil Procedure 37 as a discovery sanction

for Plaintiff’s failure to comply with the initial disclosure and supplement requirements of Federal

Rule of Civil Procedure 26(a) and (e). Defendant contends that Plaintiff’s untimely disclosure of

damages calculations is prejudicial because the disclosure was made after discovery had closed,

thereby depriving Defendant of an opportunity to conduct follow-up discovery on damages.

       The purpose of discovery “is to narrow the issues, to eliminate surprise, and to achieve

substantial justice.” Greyhound Lines, Inc. v. Miller, 402 F.2d 134, 143 (8th Cir. 1968). To this

end, parties must make initial disclosures, including a computation of all types of damages, and

                                                 3
Case 4:18-cv-04112-SOH Document 41                   Filed 08/21/20 Page 4 of 7 PageID #: 315




must supplement their initial disclosures when they learn of new information. Fed. R. Civ. P.

26(a)(1)(A)(iii); Janvrin v. Cont’l Res., Inc., No. 4:14-cv-4124, 2016 WL 4574665, at *1 (D.S.D.

Sept. 1, 2016). If a party fails to timely disclose information contemplated by Rules 26(a) and (e),

the Court “has wide discretion to fashion a remedy or sanction as appropriate for the particular

circumstances of the case.” Wegener v. Johnson, 527 F.3d 687, 692 (8th Cir. 2008). The Court

“may exclude the information or testimony as a self-executing sanction unless the party’s failure

to comply is substantially justified or harmless.” Fed. R. Civ. P. 37(c)(1); Wegener, 527 F.3d at

692. The Court’s discretion, however, is not absolute and narrows as the severity of the sanction

it elects increases. Id. For example, where a sanction is “tantamount to a dismissal of [a party’s]

claims,” the Court should consider lesser sanctions. Heartland Bank v. Heartland Home Fin., Inc.,

335 F.3d 810, 817 (8th Cir. 2003).      When fashioning a remedy or sanction, the Court should

consider “the reason for noncompliance, the surprise and prejudice to the opposing party, the

extent to which allowing the information or testimony would disrupt the order and efficiency of

the trial, and the importance of the information or testimony.” Wegener, 527 F.3d at 692.

       Plaintiff argues that the late disclosure was substantially justified because it was mostly

caused by Defendant’s delay in getting payroll data and pay rate information to him. Plaintiff

further asserts that Defendant still has not produced all the data necessary to provide complete

damages calculations. Plaintiff then notes that the COVID-19 pandemic has caused a “general

slowing in the pace at which certain tasks, especially document review and damage calculations,

can be performed.” ECF No. 35, pp. 6-7. While acknowledging that it is his burden to produce

damages computations, Plaintiff further argues that Defendant has not suffered harm from the

untimely disclosure because the information comprising the damages calculations has always been

in Defendant’s possession. Finally, in the alternative, Plaintiff argues that the Court should impose



                                                 4
Case 4:18-cv-04112-SOH Document 41                   Filed 08/21/20 Page 5 of 7 PageID #: 316




a lesser sanction than to exclude all evidence related to damages because this exclusion would

result in dismissal of his case.

        There is no question that Plaintiff failed to comply with his mandatory disclosure duties

under Rule 26(a). As stated above, Plaintiff was required to disclose the computation of his

damages. See Fed. R. Civ. P. 26(a)(1)(A)(iii) (requiring as part of the initial disclosures “a

computation of each category of damages claimed by the disclosing party”). Furthermore, Plaintiff

was required to supplement his disclosures “in a timely manner if [he] learns that in some material

respect the disclosure or response is incomplete or incorrect, and if the additional or corrective

information has not otherwise been made known to [Defendant] during the discovery process.”

Fed. R. Civ. P. 26(e)(1)(A).

        The Court is not persuaded by Plaintiff’s assertion that the untimely disclosure was caused

by Defendant’s delay in getting information to Plaintiff. In his June 2, 2020 email to Defendant,

Plaintiff’s counsel stated that he was working to get the damages computations and supplemental

disclosures to Defendant’s counsel by the end of the day or the next morning “at the latest.” ECF

No. 30-3, p. 1. Plaintiff’s counsel never made mention of needing more information to complete

the computations. If Plaintiff’s counsel lacked such information, he should have asked for it. The

Court is also not persuaded by Plaintiff’s assertions that Defendant has not been harmed because

it has always possessed the information needed to calculate damages. Rule 26 places the

affirmative duty on Plaintiff, as the producing party, to timely provide “a computation of each

category of damages” and to promptly supplement initial disclosures.             Fed. R. Civ. P.

26(a)(1)(A)(iii) and (e)(1)(A).

        Because Plaintiff failed to comply with his discovery obligations, the Court must now

decide the appropriate sanction and/or remedy by examining the following factors: (1) the reason



                                                 5
Case 4:18-cv-04112-SOH Document 41                   Filed 08/21/20 Page 6 of 7 PageID #: 317




for noncompliance; (2) the surprise and prejudice to the opposing party; (3) the extent to which

allowing the information or testimony would disrupt the order and efficiency of the trial; and (4)

the importance of the information or testimony. Wegener, 527 F.3d at 692.

       Plaintiff has not provided a valid excuse for failing to comply with his discovery

obligations. It appears that Plaintiff did not even begin to review the documents he claimed were

needed to calculate damages until after discovery had already closed. Further, Plaintiff never asked

Defendant to produce any additional, necessary documents.

       Allowing Plaintiff to offer evidence of damages after failing to timely disclose damages

computations is prejudicial to Defendant. The failure to timely disclose damages computations

impedes Defendant’s ability to place a reasonable estimated value on the case and creates the

danger of trial by ambush. The discovery period has ended, the deadline for filing dispositive

motions has passed, and the trial is set to begin the week of September 21, 2020. Defendant is

prejudiced by the possibility of protracted litigation and unnecessary expenses if discovery must

be reopened to allow Defendant an opportunity to examine Plaintiff and the two opt-ins regarding

damages and then to possibly file a summary judgment motion. This would also necessitate a

continuance of the trial, which would unnecessarily delay this case, burden the Court’s docket, and

tax judicial resources.

       On the other hand, evidence of damages is extremely important to Plaintiff and the two

opt-ins, because excluding such evidence would be fatal to their claims as they would be unable

to prove the damages element of their claims. Thus, the Court must consider the appropriateness

of lesser sanctions. See Keefer v. Provident Life & Accident Ins. Co., 238 F.3d 937, 941 (8th Cir.

2000) (stating that “before imposing the sanction of dismissal, fairness requires a court to consider

whether a lesser sanction is available or appropriate”). Although the Court is troubled by



                                                 6
Case 4:18-cv-04112-SOH Document 41                            Filed 08/21/20 Page 7 of 7 PageID #: 318




Plaintiff’s blatant violation of the Federal Rules, 5 the Court could fashion a remedy, such as a

continuance, that would cure the prejudice to Defendant. Accordingly, the Court finds that the

exclusion of evidence of damages is not appropriate in this case. Instead, the Court will continue

the trial, re-open discovery for a limited purpose, and set a new dispositive motions deadline.

                                             III. CONCLUSION

         For the above-stated reasons, Defendant’s Motion in Limine (ECF No. 30) and Motion for

Summary Judgment 6 (ECF No. 32) is hereby DENIED. The jury trial of this matter is continued

to April 6, 2021. The discovery period is re-opened for the limited purpose of conducting

discovery related to damages, and the new discovery deadline is December 7, 2021. The deadline

for filing dispositive motions related to damages is January 5, 2021. All other deadlines in the

final scheduling order (ECF No. 26) remain unchanged.

         IT IS SO ORDERED, this 21st day of August, 2020.

                                                                        /s/ Susan O. Hickey
                                                                        Susan O. Hickey
                                                                        Chief United States District Judge




5
  “[L]itigants should not indulge in gamesmanship with respect to the disclosure obligations” because those who so
indulge “do their clients no service and necessarily risk the imposition of sanctions.” White Cap Constr. Supply, Inc.
v. Tighton Fastener & Supply Corp., 2010 WL 148430, at *2 (D. Neb. Jan. 12, 2010). Plaintiff’s counsel is warned
that, in the future, a failure to comply with disclosure obligations will be met with harsher sanctions, which could
include the dismissal of his client’s claims pursuant to Federal Rule of Civil Procedure 37.
6
  Defendant argues that, should the Court decide to exclude from trial the evidence regarding damages, Defendant is
entitled to summary judgment on all claims, because Plaintiff and the two opt-ins would be unable to prove that they
suffered damages. ECF No. 32, 33. Because the Court has decided not to exclude evidence regarding damages,
summary judgment based on the exclusion of that evidence is not appropriate.

                                                          7
